        Case 7:19-cv-07533-KMK Document 30 Filed 04/30/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ARTHUR C. THOMAS,

                                 Plaintiff,
                                                             No. 19-CV-7533 (KMK)
                           v.
                                                               OPINION & ORDER
 CARL E. DUBOIS, SHERIFF OF ORANGE
 COUNTY,

                                Defendant.


Appearances:

Arthur C. Thomas
Goshen, NY
Pro se Plaintiff

Karen D. Edelman-Reyes, Esq.
New York County District Attorney’s Office
New York, NY
Counsel for Defendant

KENNETH M. KARAS, District Judge:

       Pro se Plaintiff Arthur C. Thomas (“Plaintiff”) brings this Action, pursuant to 42 U.S.C.

§ 1983, against Defendant Carl E. DuBois, Sheriff of Orange County (“Defendant”). Plaintiff

alleges that Defendant violated his Free Exercise Clause rights under the First Amendment

because the Orange County Correctional Facility (“OCCF”) did not provide services or programs

in support of his Rastafarian religion. (See Compl. 2, 5 (Dkt. No. 2).). Before the Court is

Defendant’s Motion To Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) (“the

Motion”). (Not. of Mot. (Dkt. No. 23.) For the following reasons, the Motion is granted.
            Case 7:19-cv-07533-KMK Document 30 Filed 04/30/20 Page 2 of 10



                                            I. Background

        A. Factual Background

        The following facts are drawn from Plaintiff’s Complaint and a “Declaration” filed by

Plaintiff shortly after the submission of his Complaint, (Decl. of Arthur C. Thomas (“Pl.’s

Decl.”) (Dkt. No. 15)), and are taken as true for the purpose of resolving the instant Motion.1

        Plaintiff claims that from June 18, 2019 to August 8, 2019, while incarcerated OCCF, he

was denied his constitutional right to worship due to a lack of Rastafarian services or programs

offered by the facility. (Compl. 5.) Plaintiff acknowledges that OCCF’s general policy is “to

provide all inmates . . . access to religious services of the religion of their choice in the

multidenominational chapel.” (Id.) Moreover, he acknowledges that OCCF’s “general

guidelines and procedures” provide that if a chaplain or existing volunteer is “unable to conduct

religious services according to the tenets of a particular faith . . . the program coordinator will be

directed to seek a representative of that faith to conduct worship services.” (Id. at 5–6.)

However, Plaintiff alleges that “[t]here [are] no services or programs for [his] religion.” (Id. at

5.)




        1
         Although courts generally consider only the complaint when deciding a motion to
dismiss, when the motion addresses a pro se complaint, “it is appropriate to consider materials
outside the complaint to the extent that they are consistent with the allegations in the complaint.”
Ceara v. Deacon, 68 F. Supp. 3d 402, 405 (S.D.N.Y. 2014) (citation and quotation marks
omitted); see also Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4 n.3 (S.D.N.Y.
Aug. 2, 2013) (same); see also Walker v. Schult, 717 F.3d 119, 122 n.1 (2d Cir. 2013) (noting
that a court may consider “factual allegations made by a pro se party in his papers opposing the
motion” (citation and italics omitted)); Rodriguez v. Rodriguez, No. 10-CV-891, 2013 WL
4779639, at *1 (S.D.N.Y. July 8, 2013) (“Although the [c]ourt is typically confined to the
allegations contained within the four corners of the complaint, when analyzing the sufficiency of
a pro se pleading, a court may consider factual allegations contained in a pro se litigant’s
opposition papers and other court filings.” (citations and quotation marks omitted)).
                                                   2
             Case 7:19-cv-07533-KMK Document 30 Filed 04/30/20 Page 3 of 10



         On August 4, 2019, Plaintiff filed a grievance with OCCF requesting that Rastafarian

services be offered and poultry meals served. (Pl.’s Decl. ¶ 3.) On August 12, 2019, Plaintiff’s

grievance was reviewed and denied on the merits. (Id. ¶ 4; id. Ex. B (“Grievance”) (Dkt. No. 15

at 6).) The grievance coordinator explained that the facility “has religious service[s] for each

inmate every week in a schedule provided to [Plaintiff]” and that Plaintiff “provided no evidence

to support [his] religious belief.” (Id.)2

         Plaintiff brings a single cause of action, alleging that Defendant violated his First

Amendment right to freely practice his religion. (Compl. 2.) Plaintiff claims that he incurred

mental, spiritual, and physical damages as a result of this alleged violation, including that he

suffers from depression. (Id. at 6.) Plaintiff seeks $1,000,000 in damages and an order

compelling OCCF to “honor [his] rights and religion.” (Id.)

         B. Procedural Background

         Plaintiff filed the Complaint and a request to proceed in forma pauperis (“IFP”) on

August 12, 2019. (Dkt. Nos. 1–2.) On August 27, 2019, Chief Judge Colleen McMahon granted

Plaintiff’s IFP request. (Dkt. No. 6.) On August 29, 2019, the Court issued an Order of Service,

directing service on Defendant. (Order of Service (Dkt. No. 8).) On October 21, 2019, Plaintiff

requested pro bono counsel. (Dkt. No. 12.) On November 6, 2019, the Court denied Plaintiff’s

request without prejudice. (Dkt. No. 14.) On November 18, 2019, Plaintiff filed a Declaration

with exhibits, further explaining the factual and legal basis for his claim. (See generally Pl.’s

Decl.)



         2
          Although the Court assumes all facts in the Complaint, including the sincerity of
Plaintiff’s religious beliefs, to be true, the Court notes Defendant’s assertion that “upon entry
into the OCCF on June 18, 2019, Plaintiff professed to be Baptist. Then on August 6, 2019,
Plaintiff requested to receive the Rastafarian diet. By August 12, 2019[,] Plaintiff requested a
regular diet again.” (Def.’s Mem. 10 n.1.)
                                                   3
         Case 7:19-cv-07533-KMK Document 30 Filed 04/30/20 Page 4 of 10



        On December 16, 2019, Defendant filed a letter with the Court requesting a pre-motion

conference in anticipation of moving to dismiss. (Dkt. No. 20.) The Court thereafter set a

briefing schedule. (Dkt. No. 21.) On January 30, 2020, Defendant filed the instant Motion and

accompanying papers, and served the same on Plaintiff. (Not. of Mot; Decl. of Karen Edelman-

Reyes, Esq. (“Edelman-Reyes Decl.”) (Dkt. No. 24); Mem. of Law in Supp. of Mot. (“Def.’s

Mem.”) (Dkt. No. 25); Certificate of Service (Dkt. No. 27).) Plaintiff never filed a response. On

March 20, 2020, Defendant filed a Reply Affirmation noting Plaintiff’s failure to file a response

to the Motion or seek an extension to do so. (Dkt. No. 29.)

                                            II. Discussion

        A. Standard of Review

        The Supreme Court has held that, while a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citations, alterations, and quotation marks omitted). Indeed, Rule 8 of the Federal Rules of Civil

Procedure “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). “Nor does a complaint suffice if

it tenders naked assertions devoid of further factual enhancement.” Id. (citation, alteration, and

quotation marks omitted). Instead, a complaint’s “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

        Although “once a claim has been stated adequately, it may be supported by showing any

set of facts consistent with the allegations in the complaint,” id. at 563 (citation omitted), and a

plaintiff need allege “only enough facts to state a claim to relief that is plausible on its face,” id.



                                                   4
         Case 7:19-cv-07533-KMK Document 30 Filed 04/30/20 Page 5 of 10



at 570, if a plaintiff has not “nudged [his or her] claim[ ] across the line from conceivable to

plausible, the[ ] complaint must be dismissed,” id.; see also Iqbal, 556 U.S. at 679 (“Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. But where

the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” (second alteration in original) (citation omitted) (quoting Fed. R. Civ. P. 8(a)(2))); id. at

678–79 (“Rule 8 marks a notable and generous departure from the hypertechnical, code-pleading

regime of a prior era, but it does not unlock the doors of discovery for a plaintiff armed with

nothing more than conclusions.”).

        In considering a motion to dismiss, the Court “must accept as true all of the factual

allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)

(citations omitted); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (“In addressing the

sufficiency of a complaint we accept as true all factual allegations . . . .” (citation and quotation

marks omitted)). Further, “[f]or the purpose of resolving [a] motion to dismiss, the Court ...

draw[s] all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res., Inc., 992

F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145

(2d Cir. 2012)). Where, as here, a plaintiff proceeds pro se, the “complaint[ ] must be construed

liberally and interpreted to raise the strongest arguments that [it] suggest[s].” Sykes v. Bank of

Am., 723 F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation marks omitted). However, “the

liberal treatment afforded to pro se litigants does not exempt a pro se party from compliance with

relevant rules of procedural and substantive law.” Bell v. Jendell, 980 F. Supp. 2d 555, 559

(S.D.N.Y. 2013) (citation and quotation marks omitted); see also Caidor v. Onondaga County,



                                                   5
         Case 7:19-cv-07533-KMK Document 30 Filed 04/30/20 Page 6 of 10



517 F.3d 601, 605 (2d Cir. 2008) (“[P]ro se litigants generally are required to inform themselves

regarding procedural rules and to comply with them.” (italics and quotation marks omitted)).

       B. Analysis

       Defendants claim that the Complaint should be dismissed because it fails to comply with

Rule 8’s pleading requirements, fails to sufficiently allege the personal involvement of

Defendant, fails to state a claim under the First Amendment or the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”), fails to state a Monell claim, and because Defendant

is entitled to qualified immunity. (See generally Def.’s Mem. 1.) The Court discusses these

arguments only to the extent necessary to resolve the Motion.

               1. Personal Involvement

       “It is well settled that, in order to establish a defendant’s individual liability in a suit

brought under § 1983, a plaintiff must show . . . the defendant’s personal involvement in the

alleged constitutional deprivation.” Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir.

2013) (citations omitted). To establish personal involvement, a plaintiff must show that:

       (1) the defendant participated directly in the alleged constitutional violation, (2)
       the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of inmates by failing to act on information
       indicating that unconstitutional acts were occurring.”

Id. at 139 (citations, alterations, and italics omitted). In other words, “[b]ecause vicarious

liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676. Therefore, Plaintiff must plausibly allege that Defendants’ actions fall into one

of the five categories identified above. See Lebron v. Mrzyglod, No. 14-CV-10290, 2017 WL

                                                   6
         Case 7:19-cv-07533-KMK Document 30 Filed 04/30/20 Page 7 of 10



365493, at *4 (S.D.N.Y. Jan. 24, 2017) (holding that the five categories “still control[ ] with

respect to claims that do not require a showing of discriminatory intent” post-Iqbal); see also

Green v. Garcia, No. 18-CV-1745, 2020 WL 1467359, at *4–5 (S.D.N.Y. Mar. 25, 2020)

(dismissing an action because the plaintiff failed to offer any facts suggesting the defendants’

involvement in the alleged violations).

       Here, Plaintiff does not allege that Defendant was in any way personally involved in the

alleged deprivation of Rastafarian services or programs, or that Defendant was even aware of his

request for more Rastafarian programming. Indeed, Plaintiff does not even mention Defendant

in the body of the Complaint. Accordingly, there can be no inference of Defendant’s personal

involvement in any alleged constitutional violation. See Moore v. Westchester County, No. 18-

CV-7782, 2019 WL 3889859, at *5 (S.D.N.Y. Aug. 19, 2019) (explaining that “personal

involvement is not established where the defendant’s name appears only in the caption of the

complaint” (citation omitted)); Lovick v. Schriro, No. 12-CV-7419, 2014 WL 3778184, at *3

(S.D.N.Y. July 25, 2014) (dismissing the plaintiff’s § 1983 claims against certain defendants

whose names appeared only in the caption of the complaint and on the list of all defendants);

Shepherd v. Fisher, No. 08-CV-9297, 2011 WL 3278966, at *4 (S.D.N.Y. July 27, 2011)

(finding no personal involvement where the complaint did not allege that the defendant “was

directly responsible for the provision of religious meals . . . or played any other role in the

alleged deprivation”). Plaintiff’s claims against Defendant in his individual capacity are

therefore dismissed.

               2. Monell Claim

       Insofar as Plaintiff intended to pursue claims against Defendant in his official capacity,

such claims fail because Plaintiff has failed to adequately allege municipal liability.



                                                  7
         Case 7:19-cv-07533-KMK Document 30 Filed 04/30/20 Page 8 of 10



        “[S]uits against officers in their official capacity are directed at the office itself.”

Williams v. Annucci, 895 F.3d 180, 187 (2d Cir. 2018) (citation, alteration, and quotation marks

omitted). Accordingly, if Plaintiff’s claims are liberally construed as official capacity claims,

such claims are functionally directed against Orange County, the relevant municipal entity. See

Moore, 2019 WL 3889859, at *4 (construing official capacity claims against jail officials as

claims against the municipality). However, “Congress did not intend municipalities to be held

liable [under § 1983] unless action pursuant to official municipal policy of some nature caused a

constitutional tort.” Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 691 (1978); see

also Pembaur v. City of Cincinnati, 475 U.S. 469, 478 (1986) (holding that a municipality may

not be liable under § 1983 “by application of the doctrine of respondeat superior” (citation and

italics omitted)). Thus, “to prevail on a claim against a municipality under [§] 1983 based on

acts of a public official, a plaintiff is required to prove: (1) actions taken under color of law; (2)

deprivation of a constitutional or statutory right; (3) causation; (4) damages; and (5) that an

official policy of the municipality caused the constitutional injury.” Roe v. City of Waterbury,

542 F.3d 31, 36 (2d Cir. 2008) (citing Monell, 436 U.S. at 690–91). A plaintiff may satisfy the

fifth element by alleging that one of the following categories applies:

        (1) a formal policy officially endorsed by the municipality; (2) actions taken by
        government officials responsible for establishing the municipal policies that
        caused the particular deprivation in question; (3) a practice so consistent and
        widespread that, although not expressly authorized, constitutes a custom or usage
        of which a supervising policy-maker must have been aware; or (4) a failure by
        policymakers to provide adequate training or supervision to subordinates to such
        an extent that it amounts to deliberate indifference to the rights of those who come
        into contact with the municipal employees.

Brandon v. City of New York, 705 F. Supp. 2d 261, 276–77 (S.D.N.Y. 2010) (citations omitted);

see also Galgano v. County of Putnam, No. 16-CV-3572, 2019 WL 2235891, at *2 (S.D.N.Y.

May 16, 2019) (quoting the same).

                                                    8
         Case 7:19-cv-07533-KMK Document 30 Filed 04/30/20 Page 9 of 10



        Here, Plaintiff’s factual allegations are insufficient to support a claim under these legal

standards. Insofar as Plaintiff intends to bring a Monell claim based on OCCF’s “General

Guidelines and Procedures,” the claim fails because it is the “antithesis of a Monell claim.”

Adams v. Orange County of New York, No. 13-CV-8549, 2014 WL 6646042, at *4 (S.D.N.Y.

Nov. 12, 2014) (citations omitted). As Plaintiff readily acknowledges, OCCF’s general policy is

“to provide all inmates . . . access to religious services of the religion of their choice in the

multidenominational chapel,” and to “seek and recruit a representative of [an inmate’s] faith to

conduct worship services.” (Compl. 5–6.) Accordingly, the gravamen of Plaintiff’s allegations

is not that OCCF policies were improper, but that OCCF personnel failed to follow those policies

in failing to provide Rastafarian worship services. In other words, any violation of Plaintiff’s

constitutional rights was caused by the failure to follow a policy, not the policy itself. By

definition, such allegations fail to state a claim under Monell. See Walker v. Shaw, No. 08-CV-

10043, 2010 WL 2541711, at *7 (S.D.N.Y. June 23, 2010) (explaining that an alleged failure to

follow a policy “is the antithesis of a link between policy and action”); Overhoff v. Ginsburg

Dev., L.L.C., 143 F. Supp. 2d 379, 389 (S.D.N.Y. 2001) (dismissing a claim “that existing

Village policies were not enforced” as “the antithesis of a Monell claim”). Moreover, in the

body of his Complaint, Plaintiff fails to so much as mention any policy-maker or municipal

practice that may contributed have contributed to the alleged violation. Accordingly, there is no

basis for Monell liability, and any official capacity claim must be dismissed. Jackson v.

Westchester County, No. 18-CV-7207, 2019 WL 3338020, at *4 (S.D.N.Y. July 25, 2019)

(dismissing official capacity claims where plaintiff failed to allege facts suggesting that a

municipal policy or custom contributed to the alleged violation); see also McKenzie v. City of

Mount Vernon, No. 18-CV-603, 2018 WL 6831157, at *7 (S.D.N.Y. Dec. 28, 2018) (dismissing



                                                   9
        Case 7:19-cv-07533-KMK Document 30 Filed 04/30/20 Page 10 of 10



Monell claim where the plaintiff did “not allege any facts suggesting a policy or custom that led

to [the] alleged” constitutional deprivation).

                                           III. Conclusion

        For the reasons stated above, Defendant’s Motion To Dismiss is granted. Because this is

the first adjudication of Plaintiff’s claims, the dismissal is without prejudice. Plaintiff may file

an amended complaint with the Court within 30 days of the date of this Opinion & Order.

Plaintiff should include within that amended complaint all changes to correct the deficiencies

identified in this Opinion & Order that Plaintiff wishes the Court to consider. Plaintiff is further

advised that the amended complaint will completely replace, not supplement, the instant

Complaint. The amended complaint must therefore contain all of the claims, defendants, and

factual allegations that Plaintiffs wish the Court to consider. If Plaintiff fails to timely file an

amended complaint, the claims may be dismissed with prejudice.

SO ORDERED.

DATED:          April 30, 2020
                White Plains, New York
                                                        ____________________________________
                                                        KENNETH M. KARAS
                                                        UNITED STATES DISTRICT JUDGE




                                                  10
